DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 10/29/2020 in which the specification has been amended. Claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 1 19(a)-(d), which papers have been placed of record in the file. The certified copy of the priority documents have been received in this National Stage application from the international Bureau.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/29/2020, 12/03/2020, and 01/11/2022 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Olsson et al., (Olsson) US 2014/0154535 (cited by Applicants).
Regarding claim 1: Olsson at least discloses and shows in Figs. 1A, 6 and 7: A battery assembly(600)(see Fig. 6 and ¶[0118]) comprising: a battery pack(600)(battery pack assembly has an enclosure 100 with a housing 110; see Fig. 2) having a battery pack housing(capture shell which comprises of top case/half 610 and bottom half 620; see ¶[0118]-[0119]); an upper modular housing portion(610) coupled to the battery pack housing positioned at a first end of the battery pack housing(see Figs. 6-7); a lower modular housing portion(620) coupled to the battery pack housing positioned at a second end of the battery pack housing; a handle(1910)(see Figs. 19-20 and ¶[0165]) formed as part of the upper modular housing portion; a plurality of battery cells(note- each battery enclosure 100 may include one or more cells within; see Figs. 1A and 6 and ¶[0078]) disposed within the battery pack housing; a mating feature(battery contact elements 132 are contacted through the sliding contract seals 624 and provide power to a portable device or receive charge; see Figs. 1A, 6, 7, and 9 and ¶[0085],[0107],[0145]) comprising a plurality of ports(construed as battery ports 132) electrically connected to the plurality of battery cells and structured to supply power from the plurality of battery cells through the ports, the mating feature structured to selectively connect the battery assembly with a receptacle of at least one of a piece of power equipment and a charging station(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge); wherein the mating feature is located on the first modular housing portion(see and ¶[0085],[0107],[0145]).
Regarding claim 5, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson further discloses, wherein the battery assembly comprises a heat sink positioned at least partially within the battery pack housing(110)(see Figs. 1A,2,6 and 7; ¶[0079],[0117]) and structured to dissipate heat from the battery assembly(note-housing 110 may be made from materials thermally conductive to provide a heat sink, and further fins 500 may be connected to the housing to facilitate heat transfer; ¶[0071],[0079],[0117]).
Regarding claim 6, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson further discloses, wherein the mating feature comprises a slot structured to interface with a protrusion on the charging station to releasably couple the battery assembly(600) to the charging station(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge)(battery contact elements 132 are configured to be contacted through the sliding contract seals 624 and provide power to a portable device or receive charge, the sliding contact elements 132 located on the upper modular housing 610; see Figs. 1A,6-7, and 9; ¶[0085],[0107],[0145]).
Regarding claim 7, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson discloses, further comprising one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Regarding claim 8, Olsson discloses all the claimed invention as set forth and discussed above in claim 1. Olsson discloses, further comprising one or more circuits structured to monitor characteristics of a piece of equipment to which the battery assembly is coupled and output data related to the state of the piece of equipment to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Regarding claim 15, Olsson discloses and shows in Figs. 1A, 6 and 7: a battery assembly(600)(see Fig. 6 and ¶[0118]) comprising: a housing(battery pack assembly has an enclosure 100 with a housing 110; see Fig. 2)  comprising a first portion(capture shell which comprises of top case/half 610 and bottom half 620; see ¶[0118]-[0119]), a second portion (bottom half 620), and a third portion(a portion between the top and bottom being the third portion) connecting the first portion to the second portion, wherein the second portion is located opposite the first portion(Figs. 1A, 6 ¶[0118]-[0119]); a handle(see handle or attachment structure 1910 forming the top of the housing above the top half 610; see Figs. 19-20 and ¶[0118]-[0119],[0165] located above the first portion; a plurality of battery cells(note- each battery enclosure 100 may include one or more cells within; see Figs. 1A and 6 and ¶[0078])  disposed within the housing; a mating feature comprising a plurality of ports electrically connected to the plurality of battery cells and configured to supply power from the plurality of battery cells through the ports and is configured to selectively connect the battery assembly with a receptacle of at least one of a power equipment and a charging station(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge)(battery contact elements 132 are configured to be contacted through the sliding contract seals 624 and provide power to a portable device or receive charge, the sliding contact elements 132 located on the upper modular housing 610; see Figs. 1A,6-7, and 9; ¶[0085],[0107],[0145]); wherein the mating feature is located on the first portion of the housing(Figs. 1A,6-7, and 9; ¶[0085],[0107],[0145]).
Regarding claim 16, Olsson discloses all the claimed invention as set forth and discussed above in claim 15. Olsson discloses, further comprising one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery assembly to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Regarding claim 17, Olsson discloses all the claimed invention as set forth and discussed above in claim 15. Olsson discloses, further comprising one or more circuits structured to monitor characteristics of a piece of equipment to which the battery assembly is coupled -18-WO 2019/213407PCT/US2019/030417 and output data related to the state of the piece of equipment to at least one of a display integrated with the battery assembly and a mobile device(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Regarding claim 19, Olsson discloses all the claimed invention as set forth and discussed above in claim 15. Olsson discloses, wherein the battery assembly comprises a heat sink positioned at least partially within the housing and configured to dissipate heat from the battery assembly(note-housing 110 may be made from materials thermally conductive to provide a heat sink, and further fins 500 may be connected to the housing to facilitate heat transfer; ¶[0071],[0079],[0117]).
Regarding claim 20, Olsson discloses all the claimed invention as set forth and discussed above in claim 15. Olsson further discloses, wherein the mating feature comprises a slot configured to interface with a protrusion on the charging station to releasably couple the charging station and the mating feature of the battery assembly(note-battery contact elements 132 are to be contacted through the sliding contracts seals 624 and provide power to a portable device or receive charge)(battery contact elements 132 are configured to be contacted through the sliding contract seals 624 and provide power to a portable device or receive charge, the sliding contact elements 132 located on the upper modular housing 610; see Figs. 1A,6-7, and 9; ¶[0085],[0107],[0145]).
Claims  1-4,6,9-12 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by  Briggs et al., (Briggs) WO 2018/031719 A1(cited by Applicants).
Regarding claim 1, Briggs at least discloses a battery assembly(battery packs 50 and 52 as shown stacked together in Figs. 9-11; ¶[0072]-[0077]) comprising: a battery pack having a battery pack housing(construed as casings 68; ¶[0072]-[0077]) an upper modular housing portion coupled to the battery pack housing positioned at a first end of the battery pack housing(note- batteries are stacked in such a way that the bottom surface of one battery pack is pressed against the top surface of another battery pack; ¶[0072]-[0077]); a lower modular housing portion coupled to the battery pack housing positioned at a second end of the battery pack housing(note- batteries are stacked in such a way that the bottom surface of one battery pack is pressed against the top surface (76) of another battery pack; ¶[0072]-[0077]); a handle(70; see Figs. 9-11) formed as part of the upper modular housing portion; a plurality of battery cells(a series of battery cells 64 within the casing 68, Figs. 9-11, see ¶[0072]-[0077]) disposed within the battery pack housing(68); a mating feature comprising a plurality of ports electrically connected to the plurality of battery cells and structured to supply power from the plurality of battery cells through the ports(connector ports 78 on the top surface 76 enable the individual batteries with cells 64 to connect between from each individual pack 52, 50; see Figs. 9-11, ¶[0072]-[0077]), the mating feature structured to selectively connect the battery assembly with a receptacle of at least one of a piece of power equipment and a charging station(note-the battery cells 64 have electrical switches 66 which allow the batteries to connect via ports 78 and may connect to provide power to an electric motor; Figs. 9-11, ¶[0072]-[0077]); wherein the mating feature is located on the first modular housing portion(a series of connector ports 78 located on the top of surface 76 as shown in Figs. 9-11, ¶[0072]-[0077]).
Regarding claim 2, Briggs discloses all the claimed invention as set forth and discussed above in claim 1. Briggs discloses, further comprising one or more slots positioned on the battery pack housing(a series of connector ports 78 located on the top of surface 76 as shown in Figs. 9-11, ¶[0072]-[0077]) and structured to receive one of a plurality of protrusions of the receptacle of at least one of the piece of power equipment and the charging station(a series of connector ports 78 located on the top of surface 76 as shown in Figs. 9-11 are able to connect between batteries, and to the motor 20 and charging circuit 22, the ports 78 being holes, and thus requiring a protrusion to establish a contact, ¶[0072]-[0077]).
Regarding claim 3, Briggs discloses all the claimed invention as set forth and discussed above in claim 1. Briggs further discloses, wherein the handle(70) comprises a movable member structured to releasably couple the battery assembly to at least one of the piece of power equipment and the charging station when the movable member is depressed(handle 70 can engage a locking tab 74 of another battery and has a release tab 72 to allow the battery to be released, the batteries stacking on each other to a master battery 50 connected to the motor 20 and charging circuit 22; Figs. 9-11 and ¶[0072]-[0077]).
Regarding claim 4, Briggs discloses all the claimed invention as set forth and discussed above in claim 3. Briggs further discloses, wherein the movable member is positioned on an inner surface of the handle(handle 70 can engage a locking tab 74 of another battery with the handle contacting the locking tab 74 on the inside of the handle; Figs. 9-11, ¶[0072]-[0077]).
 Regarding claim 6, Briggs discloses all the claimed invention as set forth and discussed above in claim 1. Briggs further discloses, wherein the mating feature comprises a slot structured to interface with a protrusion on the charging station to releasably couple the battery assembly to the charging station(a series of connector ports 78 located on the top of surface 76 as shown in Figs. 9-11 are able to connect between batteries, and to the motor 20 and charging circuit 22, the ports 78 being holes, and thus requiring a protrusion to establish a contact, ¶[0072]-[0077]).
Regarding claim 9, Briggs at least discloses a battery charging system (battery packs 50 and 52 stacked together; Figs. 9-11; ¶[0072-0077]) comprising: a charging station comprising: a plurality of receptacles (a plurality of batteries 50 on a master battery 52, each having ports 78 to receive input from another battery or the charging circuit 22 constitute a charging station; Figs. 9-11; paragraphs ¶[0072-0077]); a plurality of assemblies (a plurality of batteries 50 on a master battery 52 each has a casing 68, Figs. 9-11; ¶[0072]-[0077]) wherein each of the battery assemblies comprises: a housing comprising a handle (handle 70 on casing 68; Figs. 9-11; ¶[0072]-[0077]); a plurality of battery cells disposed within the housing (each battery includes a series of battery cells 64 within the casing 68; figures 9-11; paragraphs (0072-0077]); 
a mating feature integrally formed with the housing (a series of connector ports 78 on the top surface 76 allow the individual batteries with cells 64 to connect between from each individual pack 52, 50; Figs. 9-11; ¶[0072]-[0077]), wherein the mating feature is structured to selectively couple the battery assembly with the receptacle of the charging station (the battery cells 64 have electrical switches 66 which allow the batteries to connect via ports 78 and may connect to a provide power to an electric motor; Figs. 9-11; ¶[0072]-[0077]) and comprises a plurality of ports electrically connected to the plurality of battery cells (a series of connector ports 78 on the top surface 76; Figs. 9-11; ¶[0072]-[0077]) and structured to receive power from the charging station to charge the plurality of battery cells (a series of connector ports 78 on the top surface 76 are able to connect between batteries, and to the motor 20 and charging circuit 22, the ports 78 being holes,; Figs. 9-11; ¶[0072]-[0077]); wherein the handle comprises a movable member structured to selectively disengage the battery assembly from the plurality of receptacles of the charging station (handle 70 can engage a locking tab 74 of another battery and has a release tab 72 to allow the battery to be released, the batteries stacking on each other to a master battery 50 connected to the motor 20 and charging circuit 22; Figs. 9-11; ¶[0072]-[0077]). 
Regarding claim 10, Briggs discloses the battery charging system as set forth and discussed above in claim 9. Briggs further discloses, wherein each of the plurality of battery assemblies further comprises: a lower housing modular portion (the batteries are stacked such that one side has its bottom surface sitting against the top surface 76 of another battery; Figs. 9-11; paragraphs [0072]-[0077]); and an upper housing modular portion (the batteries are stacked such that one side has its bottom surface pressed against the top surface 76 of another battery; Figs. 9-11; paragraphs [0072]-[0077]; wherein a slot is formed on the housing and structured to receive one of a plurality of protrusions of the receptacles (a series of connector ports 78 on the top surface 76 are able to connect between batteries, and to the motor 20 and charging circuit 22, the ports 78 being holes, and thus requiring a protrusion to establish a contact; Figs. 9-11; paragraphs ¶[0072]-[0077]). 
Regarding claim 11, Briggs discloses the battery charging system as set forth and discussed above in claim 9. Briggs further discloses, wherein the movable member is positioned on an inner surface of the handle (handle 70 can engage a locking tab 74 of another battery with the handle contacting the locking tab 74 on the inside of the handle; Figs. 9-11; ¶[0072]-[0077]). 
Regarding claim 12, Briggs discloses the battery charging system as set forth and discussed above in claim 9. Briggs further discloses, wherein the charging station is structured to sequentially charge the plurality of battery assemblies (the individual battery pacts 12a-12c may be charged by charging first one up to a specified target level, then sequencing to charge the next batteries; Figs. 5-7; ¶[0056], [0057]) and is structured to determine one or more of the plurality of battery assemblies that have less charge than other battery assemblies and charge the one or more of the plurality of battery assemblies and switch off power supply to the other battery assemblies (the individual battery pacts 12a-12c may be charged by charging a first one at a lower level up to a specified target level, then sequencing to charge the next batteries to reach the target level, closing the switches between the power supply and the batteries when a single battery is being charged; Figs. 5-7; ¶[0056, 0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al., (Olsson) US 2014/0154535 in view of Briggs et al., (Briggs) WO 2018/031719 A1(all cited by Applicants).
Olsson discloses all the claimed invention as set forth and discussed above in claim 15 but fails to expressly disclose the limitation of the battery assembly further comprising a movable member positioned on an inner surface of the handle and structured to releasably couple the battery assembly to one of a piece of equipment and a charging station.
However, Briggs discloses factual evidence of a movable member positioned on an inner surface of the handle and structured to releasably couple the battery assembly to one of a piece of equipment and a charging station(note-handle 70 clearly can engage a locking tab 74 of another battery with the handle contacting the locking tab 74 on the inside of the handle, the batteries are stacked on each other and connected to a charging circuit 22; see Figs. 9-11, ¶[0072]-[0077]).
Olsson and Briggs are battery pack analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery assembly of Olsson to further comprise a movable member positioned on an inner surface of the handle and structured to releasably couple the battery assembly to one of a piece of equipment and a charging station, as recited, for the advantages of providing indication to the state of charge of the batteries to the user, as per the teachings of Briggs(¶[0072]-[0077]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al., (Briggs) WO 2018/031719 A1 in view of Olsson et al., (Olsson) US 2014/0154535 (all cited by Applicants).
Regarding claim 13, Briggs discloses all the claimed invention as set forth and discussed above in claim 9. However, Briggs fails to expressly teach, wherein each of the plurality of battery assemblies further comprises one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery to a display integrated with the battery assembly.
However, Olsson discloses factual evidence of, wherein each of the plurality of battery assemblies further comprises one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery to a display integrated with the battery assembly(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Briggs and Olsson are battery pack analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery charging system of Briggs to provide, wherein each of the plurality of battery assemblies further comprises one or more circuits structured to monitor a state of the battery assembly and output data related to the state of the battery to a display integrated with the battery assembly, as recited, for the advantages of providing indication of the state of the batteries to the user, as per the teachings of Olsson (¶[0088]-[0093], and ¶[0124]).
Regarding claim 14, Briggs discloses all the claimed invention as set forth and discussed above in claim 9. However, Briggs fails to expressly teach, the battery charging assembly further comprising a plurality of indicator lights configured to indicate a status of each of the plurality of battery assemblies when the plurality of battery assemblies are electrically coupled to the plurality of receptacles.
However, Olsson discloses factual evidence of, the battery charging assembly further comprising a plurality of indicator lights configured to indicate a status of each of the plurality of battery assemblies when the plurality of battery assemblies are electrically coupled to the plurality of receptacles(note-battery circuit 160 monitors the battery as well as the power supply and voltage of the overall system and also sends conditions to the GPIO to LEDs 184, 186 which may be alternative to an LCD or LED assembly to signal the battery state; see Fig, 1B; ¶[0088]-[0093], and ¶[0124]).
Briggs and Olsson are battery pack analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery charging system of Briggs to provide a plurality of indicators lights that are configured to indicate a status of each of the plurality of battery assemblies when the plurality of battery assemblies are electrically coupled to the plurality of receptacles in order to provide indication of the state of the batteries, as per the teachings of Olsson(¶[0088]-[0093], and ¶[0124]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,510,797 to Aker e al., (Aker) discloses a high capacity battery with integrally-powered cooling assembly.
US 2021/0116911 to PJEVACH discloses the general state of the art regarding robotic Lawn Mower including removable rechargeable battery module.
US 2020/0154962 to Fie et al., (Fie) discloses a blower with improved battery cooling.
US 2019/0058337 to Wolfram discloses an apparatus and system for providing a connected battery.
USPAT 10,211,488 to Willgert et al., (Willgert) discloses a battery pack interface system.
USPAT 10,147,979 to Zeller et al., (Zeller) discloses a battery pack with cell fixing apparatus.
USPAT 11,165,104 to Funk et al., (Funk) discloses an apparatus and system for providing device configuration via a battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 13, 2022